PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                               No. 03-4975
JUVENILE MALE,
                 Defendant-Appellant.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                               No. 03-4977
JUVENILE MALE,
                 Defendant-Appellant.
                                        
          Appeals from the United States District Court
           for the District of Maryland, at Greenbelt.
               Richard D. Bennett, District Judge.
              (CR-03-408-RDB; CR-03-368-RDB)

                       Argued: September 30, 2004

                       Decided: October 29, 2004

  Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.



Affirmed by published opinion. Judge Niemeyer wrote the opinion,
in which Judge Widener and Judge Luttig joined.
2                  UNITED STATES v. JUVENILE MALE
                             COUNSEL

ARGUED: Sherri Lee Keene, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Greenbelt, Maryland, for Appellants. Jane Frances
Nathan, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee. ON
BRIEF: James Wyda, Federal Public Defender for the District of
Maryland, Kelli C. McTaggart, Assistant Federal Public Defender,
Greenbelt, Maryland, for Appellants. Thomas M. DiBiagio, United
States Attorney, Hollis Raphael Weisman, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


                             OPINION

NIEMEYER, Circuit Judge:

   Two juveniles, W.C. and R.M., were separately charged, tried, and
convicted of petty offenses (Class B misdemeanors, for which the
maximum term of imprisonment was six months, see 18 U.S.C.
§ 3559(a)) committed on lands in the District of Maryland adminis-
tered by the National Park Service. Their trials were conducted by a
magistrate judge. Following their convictions, the juveniles filed
motions to dismiss their cases for lack of subject matter jurisdiction,
challenging the authority of the magistrate judge under 18 U.S.C.
§ 3401(g) to conduct their trials without having received from the
Attorney General of the United States the certification of federal
interest "referred to" in 18 U.S.C. § 5032. The magistrate judge
denied the juveniles’ motions, and the district court affirmed. Because
we construe § 3401(g), in this case of first impression, not to require
the certification referred to in § 5032 for trials before magistrate
judges involving Class B and Class C misdemeanors committed
within the special maritime and territorial jurisdiction of the United
States, we affirm.

                                   I

  In May 2002, U.S. Park Police stopped a motor vehicle on the
Baltimore-Washington Parkway in Maryland for traffic violations.
                    UNITED STATES v. JUVENILE MALE                      3
During the stop, the park police discovered marijuana on W.C., a pas-
senger who was 17 years old at the time. W.C. pleaded guilty before
a magistrate judge to violation of 36 C.F.R. § 2.35(b)(2) (prohibiting
possession of a controlled substance in areas under the jurisdiction of
the National Park Service), a Class B misdemeanor, see 36 C.F.R.
§ 1.3(a), and the magistrate judge sentenced W.C. to 12 months’ pro-
bation. When W.C. subsequently violated his probation, the magis-
trate judge sentenced him to 90 days’ home detention and drug
testing.

   In November 2002, the U.S. Park Police apprehended R.M., who
was 14 years old at the time, on the Baltimore-Washington Parkway
in Maryland. R.M. had been observed driving at a high rate of speed
on the parkway and had attempted to flee police after an officer began
to pursue him in a marked cruiser. After crashing what was later dis-
covered to be a stolen motor vehicle into a wooden median, R.M.
attempted to flee on foot before he was apprehended. R.M. was
charged with the unsafe operation of a motor vehicle, in violation of
36 C.F.R. § 4.22; reckless driving, in violation of Maryland Code,
Transportation Article § 21-901.1(a); speeding, in violation of 36
C.F.R. § 4.21(c); fleeing to elude, in violation of Maryland Code,
Transportation Article § 21-904; receiving stolen property, in viola-
tion of 36 C.F.R. § 2.30(a)(5); and driving without an operator’s
license, in violation of Maryland Code, Transportation Article § 16-
101(a). Each of these offenses is a Class B misdemeanor. Pursuant to
a plea bargain, R.M. pleaded guilty to one count of speeding and one
count of possession of stolen property, and the magistrate judge sen-
tenced R.M. to two years of supervised probation and 150 hours of
community service.

   During the course of these two proceedings before the district
court, each juvenile filed a motion to dismiss his case for lack of sub-
ject matter jurisdiction, contending that the magistrate judge did not
have jurisdiction under 18 U.S.C. § 3401(g) to try him without first
having received from the Attorney General of the United States the
certification referred to in 18 U.S.C. § 5032. Under § 5032, juveniles
charged with certain federal offenses must be transferred to appropri-
ate state authorities, unless the Attorney General of the United States
certifies, after investigation, that the State does not have or refuses to
assume jurisdiction over the juvenile or the State does not have avail-
4                   UNITED STATES v. JUVENILE MALE
able programs adequate for the needs of juveniles. The government
contended that because the juveniles were charged with Class B mis-
demeanors committed within the territorial jurisdiction of the United
States, no certifications were required by the terms of § 5032. The
magistrate judge agreed, as did the district court.

  Each juvenile has appealed, and the two appeals have been consoli-
dated.

                                    II

   The juveniles contend simply that under 18 U.S.C. § 3401(g) "a
magistrate court cannot proceed against a juvenile on a petty offense
unless the certification ‘referred to in 18 U.S.C. § 5032’ has been
filed at the time of the juvenile’s arraignment." They argue that
because the requirements of § 3401(g) are jurisdictional, see 28
U.S.C. § 636(a)(3), and the government in these cases failed to com-
ply with the certification requirement, the federal court lacked subject
matter jurisdiction over their prosecutions.

   The juveniles’ argument, however, is more subtle because § 5032
provides for certifications only in cases charging juveniles with felo-
nies and Class A misdemeanors, not in Class B misdemeanors as are
involved here. The juveniles observe that the statute conferring juris-
diction on magistrate judges to try them, 18 U.S.C. § 3401(g), was
enacted in 1979 when it was clearly understood that the government
was required to file certifications in all juvenile prosecutions. Section
3401(g) authorized magistrate judges to try juvenile prosecutions only
if "the certification referred to in § 5032 of this title has been filed in
open court at the time of the arraignment," and at that time, in 1979,
§ 5032 required a certification in every juvenile prosecution proceed-
ing in federal court, whether before a magistrate judge or a district
judge.

   In 1984, Congress amended § 5032 to provide that the certifica-
tions theretofore required were no longer to be required in cases
involving petty offenses (including Class B misdemeanors) commit-
ted within the special maritime and territorial jurisdiction of the
United States. The juveniles note, however, that in 1984 Congress
failed to amend the language of § 3401(g). They argue that because
                   UNITED STATES v. JUVENILE MALE                      5
the statute conferring jurisdiction on magistrate judges was not
amended, the magistrate judges’ power remained unchanged and that
therefore it follows that the certification (which had been required in
all cases) was still required for all cases before magistrate judges.
They maintain that while Congress limited the certification under
§ 5032 to felonies and Class A misdemeanors in 1984 for prosecu-
tions before district judges, it deliberately left the previous require-
ment of certification for cases before magistrate judges unamended in
order to accommodate, as they argue, the "more circumscribed setting
of the magistrate court."

   Additionally, the juveniles argue that the use of the word "referred"
in the phrase "the certification referred to in § 5032" is distinct from,
and indeed less specific than, a word such as "required," and that had
Congress used "required," the changes to § 5032 would have also
applied to prosecutions before magistrate judges. But Congress did
not make any change to use a word such as "required" and, so they
argue, deliberately left in the word "referred" to accommodate its
intent to leave § 3401(g) as it had been before the 1984 amendment
to § 5032.

   Finally, the juveniles argue that the last sentence of § 3401(g),
which states that a magistrate judge may not proceed "unless the certi-
fication referred to in § 5032" has been filed, relates back to and
therefore provides an exception to the first sentence of the subsection
which, as a general matter, confers on magistrate judges the same
power as that conferred on district judges for juvenile prosecutions.

   The government contends that the 1984 amendment to § 5032, nar-
rowing the circumstances for certification, also amended § 3401(g)
because § 3401(g) explicitly refers to the certification in § 5032. This
construction, it argues, is the natural and unambiguous meaning of the
language. Thus, the government argues, the 1984 amendment to
§ 5032 "effectively narrowed § 3401(g)" to the extent that § 3401(g)
had, before 1984, required certifications in all cases involving juve-
nile petty offenses.

   The government also contends that if § 3401(g) were to be read in
the expansive manner advocated by the juveniles, all petty offenses
would effectively have to be prosecuted before district judges, impos-
6                  UNITED STATES v. JUVENILE MALE
ing a new and unnecessary burden on federal courts. The "thousands"
of juvenile petty offenses charged "every month" in Maryland and
other states would either have to go through the cumbersome process
of obtaining certifications from the Attorney General or be tried
before district judges. Either course, the government asserts, would
effectively "make it impossible for the government to prosecute juve-
niles who garner such charges."

   To resolve these conflicting interpretations of the statutory lan-
guage, our inquiry must begin with the language itself. See Faircloth
v. Lundy Packing Co., 91 F.3d 648, 653 (4th Cir. 1996); see also
United States v. Murphy, 35 F.3d 143, 145 (4th Cir. 1994) (noting that
we must begin "by examining the statutory language, bearing in mind
that we should give effect to the legislative will as expressed in the
language").

   Section 3401(g) grants magistrate judges the power to hear petty
offenses involving juveniles. In such cases, magistrate judges may
"exercise all powers granted to the district court" under the Federal
Juvenile Delinquency Act, but "no such case may proceed unless the
certification referred to in § 5032 of this title has been filed in open
court at the arraignment." 18 U.S.C. § 3401(g). The "certification
referred to in § 5032" is described in § 5032 as follows:

    A juvenile alleged to have committed an act of juvenile
    delinquency, other than a violation of law committed within
    the special maritime and territorial jurisdiction of the
    United States for which the maximum authorized term of
    imprisonment does not exceed six months, shall not be pro-
    ceeded against in any court of the United States unless the
    Attorney General, after investigation, certifies to the appro-
    priate district court of the United States that (1) the juvenile
    court or other appropriate court of a State does not have
    jurisdiction or refuses to assume jurisdiction over said juve-
    nile with respect to such alleged act of juvenile delinquency,
    (2) the State does not have available programs and services
    adequate for the needs of juveniles, or (3) the offense
    charged is a crime of violence that is a felony or an offense
    described in § 401 of the Controlled Substances Act . . . ,
                    UNITED STATES v. JUVENILE MALE                      7
     and that there is a substantial Federal interest in the case or
     the offense to warrant the exercise of Federal jurisdiction.

18 U.S.C. § 5032 (emphasis added).

   A natural reading of §§ 3401(g) and 5032 indicates that the § 5032
certification exception for petty offenses committed within the territo-
rial jurisdiction of the United States also applies to magistrate judges.
Section 3401(g) does not call for an absolute certification; nor does
it call for a special, different certification mandated only by
§ 3401(g). Instead it requires, in a proceeding before a magistrate
judge, the filing of the certification referred to in § 5032, specifically
identifying the certification described in that section. Because "the
certification referred to in § 5032" issues only for juvenile proceed-
ings in which felonies and Class A misdemeanors are charged, specif-
ically excluding Class B and Class C misdemeanors, no certifications
are required for the cases before us.

   If we were to construe § 3401(g) to require a certification in every
juvenile proceeding before a magistrate judge, including one in which
the juvenile is charged with a petty offense, we would trample the
language of § 3401(g). Instead of requiring the filing of the certifica-
tion referred to in § 5032, the language would be transformed to mean
"the certification referred to in § 5032 except that the limitations for
issuance of the certification in § 5032 do not apply." When Congress
amended the nature and scope of the certification in § 5032, limiting
its issuance to juvenile cases in which felonies and Class A misde-
meanors are charged, it, of necessity, amended any other statutory
provision that incorporated "the certification referred to in § 5032."

   Moreover, the context in which §§ 3401(g) and 5032 function pro-
vides additional support for this construction. Under the juveniles’
purported reading of these statutes, juveniles could be brought to trial
before district judges on petty offenses without the filing of a certifi-
cation, but they could not be brought before magistrate judges, except
with a certification. Yet, under the statutory scheme, trials of juve-
niles for petty offenses are in the main to be conducted by magistrate
judges. See 18 U.S.C. § 3401(b) (giving a juvenile the option to elect
to be tried by a district judge only when a Class A misdemeanor is
filed). And the government has confirmed this scheme in practice,
8                  UNITED STATES v. JUVENILE MALE
noting that the thousands of petty offenses committed each month in
the special maritime and territorial jurisdiction of the United States
are tried before magistrate judges. If Congress intended to have virtu-
ally all petty offenses tried before magistrate judges, then the 1984
amendment to § 5032, which excludes the requirement of a certifica-
tion in petty offenses committed in the territorial jurisdiction of the
United States, would have been meaningless because district judges
— to whom the 1984 amendment was made applicable, according to
the juveniles’ argument — were not trying the petty offense cases. In
short, Congress would have accomplished nothing by eliminating the
certification requirement in petty offense prosecutions while, at the
same time, retaining the requirement to have certifications filed in all
petty offense cases tried before magistrate judges.

   We believe that the timing of the enactments of the two statutes
also supports our reading of § 3401(g). The current version of
§ 3401(g) was enacted in 1979, while the current version of § 5032
— with the then-newly-added certification exception — was enacted
in 1984. That the last sentence of § 3401(g) has not been modified
since 1984 accounts for the generic reference to "certification" in
§ 3401(g) and supports the conclusion that the last line of § 3401(g)
was merely intended to incorporate the whole of the certification
scheme in § 5032.

   At bottom, we find the language of § 3401(g) clear and unambigu-
ous in providing that the certification referred to in § 5032 includes
the limitations of that certification set forth in § 5032. Accordingly,
we need not resort to an examination of the statute’s legislative his-
tory. Faircloth, 91 F.3d at 653. Moreover, because this statutory
scheme is perfectly "coherent and consistent," our inquiry may termi-
nate with the construction drawn from the statute’s natural reading.
Murphy, 35 F.3d at 145 (quoting United States v. Ron Pair Enter-
prises, Inc., 489 U.S. 235, 240-41 (1989)) (internal quotation marks
omitted).

   For the foregoing reasons, we affirm the orders of the district court
denying the juveniles their motions to dismiss for lack of subject mat-
ter jurisdiction.

                                                           AFFIRMED